By the Court.
This is an appeal from a decree of the Superior Court entered pursuant to findings and decision of the Industrial Accident Board to the effect that the claimant was not a dependent of the deceased employee, and dismissing the claim for compensation. The deceased employee met his death by drowning arising out of and in the course of his employment. The only question in dispute was whether the father or mother of the deceased, both of whom were residents of Italy, was dependent upon the deceased employee.
The father and mother were not conclusively presumed to be dependent upon their deceased son. Whether they were so dependent was a question of fact to be determined upon the evidence. G. L. (Ter. Ed.) c. 152, § 32. Ferriter’s Case, 269 Mass. 267. The burden of proof was upon the parents to establish the fact of dependency. Sponatski’s Case, 220 Mass. 526. The single member found no depend*298ency on the part of the father. No question of law can arise as to his claim. A slight dependency on the part of the mother was found by the single member. The reviewing board found upon all the evidence that there was no dependency within the meaning of the act and denied the claim for compensation. It is familiar law that the finding of the reviewing board entirely supersedes that of the single member, which thereafter becomes of no importance. The decision of the reviewing board must be accepted as final. Di Clavio’s Case, 293 Mass. 259. The decision of the reviewing board shows that the* burden of proof resting upon the claimant was not established. Ricci’s Case, ante, 67. There is no power vested in the courts to revise the findings made by the reviewing board. McGowan’s Case, 288 Mass. 441. The record fails to show that the reviewing board was under any misapprehension of law or fact in rendering its decision. The evidence need not be reviewed;

Decree affirmed.